Exhibit 10.9

FIRST AMENDMENT

TO

INVESTOR RIGHTS AGREEMENT

This FIRST AMENDMENT TO INVESTOR RIGHTS AGREEMENT, dated as of November 3, 2013
(this “Amendment”), amends the Investor Rights Agreement, dated as of
January 30, 2013 (the “Investor Rights Agreement”), by and among TRI Pointe
Homes, Inc., a Delaware corporation (the “Company”), VIII/TPC Holdings, L.L.C.,
a Delaware limited liability company (the “Starwood Fund”), BMG Homes, Inc., The
Bauer Revocable Trust U/D/T Dated December 31, 2003, Grubbs Family Trust Dated
June 22, 2012, The Mitchell Family Trust U/D/T Dated February 8, 2000, Douglas
F. Bauer, Thomas J. Mitchell and Michael D. Grubbs (each, a “Holder” and
collectively, the “Holders”).

WHEREAS, the Company is party to a Transaction Agreement, dated as of
November 3, 2013 (the “Transaction Agreement”), by and among the Company,
Weyerhaeuser Company, a Washington corporation, Weyerhaeuser Real Estate
Company, a Washington corporation and an indirect wholly owned subsidiary of
Weyerhaeuser Company, and Topaz Acquisition, Inc., a Washington corporation and
a wholly owned subsidiary of the Company;

WHEREAS, capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Transaction Agreement;

WHEREAS, pursuant to Section 9.21 of the Transaction Agreement, the Company is
required to take all actions necessary to cause the Investor Rights Agreement to
be amended in the manner set forth herein, effective as of the Closing Date; and

WHEREAS, the Company, the Starwood Fund and the Holders wish to amend the
Investor Rights Agreement in the manner set forth herein to cause the Company to
comply with its obligations under the Transaction Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.        Section 2.1(a). Effective as of the Closing Date, Section 2.1(a) of
the Investor Rights Agreement is hereby amended and restated in its entirety as
follows:

       “(a) At any time when the Starwood Fund Beneficially Owns:

(i)        Voting Securities representing 5% or more of the Total Voting Power
of the Company, the Board shall nominate one individual designated by the
Starwood Fund such that the Starwood Fund will have one designee on the Board;
and

(ii)        Voting Securities representing less than 5% of the Total Voting
Power of the Company, the Board shall have no obligation to nominate any
individual that is designated by the Starwood Fund.”



--------------------------------------------------------------------------------

2.        Section 4.1. Effective as of the Closing Date, Section 4.1 of the
Investor Rights Agreement is hereby amended and restated in its entirety as
follows:

“This Agreement shall automatically terminate upon the date on which the
Starwood Fund, together with its Permitted Transferees, holds shares of stock
representing less than 1% of the Total Voting Power of the Company.”

3.        Effect of Amendment. Except as expressly set forth in Sections 1 and 2
above, the parties hereto hereby agree that, effective as of the Closing Date,
the Investor Rights Agreement shall continue in full force and effect without
any other modification thereto, and the parties hereto shall continue to be
bound thereby on the terms and conditions set forth therein, as modified by
Sections 1 and 2 above. For the avoidance of doubt, if the Closing Date does not
occur, this Amendment shall be deemed to be null and void and the Investor
Rights Agreement shall continue in full force and effect without any
modification thereto.

4.        Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall,
taken together, be considered one and the same Amendment, it being understood
that the parties need not sign the same counterpart.

[Remainder of page intentionally left blank.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be fully executed
and delivered, all as of the date first set forth above.

 

TRI Pointe Homes, Inc.     Grubbs Family Trust dated June 22, 2012 By:  

    /s/ Douglas F. Bauer

    By:  

    /s/ Michael D. Grubbs

Name: Douglas F. Bauer     Name: Michael D. Grubbs Title: Chief Executive
Officer     Title: Trustee VIII/TPC Holdings, L.L.C.     The Mitchell Family
Trust U/D/T Dated     February 8, 2000 By:  

/s/ Ellis F. Rinaldi

    Name: Ellis F. Rinaldi     By:  

    /s/ Thomas J. Mitchell

Title: Executive Vice President     Name: Thomas J. Mitchell     Title: Trustee
BMG Homes, Inc.        

           /s/ Douglas F. Bauer

By:  

    /s/ Michael D. Grubbs

    Douglas F. Bauer Name: Michael D. Grubbs     Title: Chief Financial Officer
   

           /s/ Thomas J. Mitchell

    Thomas J. Mitchell The Bauer Revocable Trust U/D/T Dated     December 31,
2003    

           /s/ Michael D. Grubbs

    Michael D. Grubbs By:  

    /s/ Douglas F. Bauer

    Name: Douglas F. Bauer     Title: Trustee    